The Honorable Michael Lamoureux State Representative 312 West Main Street Russellville, AR 72801-3727
Dear Representative Lamoureux:
I am writing in response to your request for my opinion on the following question:
  May a regional distribution district sell real property for fair market value to one [of] its employees, and if so, under what circumstance[s] and which state statute should the sale be conducted?
RESPONSE
Your question is identical to one recently addressed by the Arkansas Ethics Commission in the attached Advisory Opinion No. 2005-EC-005, which issued on March 18, 2005. Under the circumstances, I will defer to the Commission's pronouncements on this issue.
Please feel free to contact me if I can be of assistance in some other matter.
Sincerely,
MIKE BEEBE Attorney General
MB: JD/cyh